         Case 8:19-cr-00228-PWG Document 19 Filed 07/08/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                          *
                                                   *
        v.                                         *     CRIM. NO. PWG-19-228
                                                   *
 SEUN BANJO OJEDOKUN,                              *
                                                   *
                Defendant                          *
                                                   *
                                              ********
                 MOTION TO PERMIT INTRODUCTION OF EVIDENCE

      The United States of America, by and through its attorneys, moves for permission to

introduce evidence of the defendant’s conduct that was included in the affidavit in support of the

criminal complaint in this case.

                                       Factual Background

      On April 12, 2019, United States Magistrate Judge Thomas M. DiGirolamo authorized a

criminal complaint and arrest warrant for the defendant. The criminal complaint was supported

by an affidavit sworn by FBI Special Agent Custer (“Custer Affidavit”). The Custer Affidavit set

forth evidence of the defendant’s involvement in a money laundering conspiracy. The money

being laundered came from several predicate crimes, including internet-based romance scams, tax

refund fraud, lottery scams, business email compromises, and other fraud later discussed in the

indictment in this case. See ECF No. 6 ¶¶ 5-6. In addition to the money laundering conduct that

later was the specific subject of the indictment, the Custer Affidavit described other information,

including: (1) indicia of the defendant’s ownership and control of a particular email account

(“ownership information”), and (2) additional information regarding consciousness of guilt

(“consciousness-of-guilt information”). The ownership information included the defendant’s

resume and school applications. The consciousness-of-guilt information included the defendant’s

participation in other illegal activity, including the compromise of a retirement investment account,
         Case 8:19-cr-00228-PWG Document 19 Filed 07/08/19 Page 2 of 5



the use of a hacking tool and a phishing attempt, the purchase of stolen credit card information,

and the creation of fraudulent tax refunds.

      On May 6, 2019, a federal grand jury for the District of Maryland returned an indictment

charging the defendant with promotion and concealment money laundering conspiracy, in

violation of 18 U.S.C. § 1956(h). See ECF No. 6. The defendant was arraigned on the indictment

on June 24, 2019. Motions are due on July 15, 2019.

                                          Legal Analysis

      To the extent that the ownership information and consciousness-of-guilt information is

potentially Rule 404(b) information, it is admissible and should be admitted.

      Rule 404(b) is a rule of inclusion rather than exclusion, and it generally permits introduction

of evidence to prove a defendant’s motive, opportunity, plan, knowledge, intent, and absence of

mistake. See United States v. Moore, 709 F.3d 287, 295 (4th Cir. 2013); United States v. Van

Metre, 150 F.3d 339, 349 (4th Cir. 1998). In order to be admitted under Rule 404(b), evidence of

other acts must be relevant, necessary, and reliable, and its probative value must not be

substantially outweighed by confusion or unfair prejudice. See United States v. McBride, 676 F.3d

385, 396 (4th Cir. 2012). Evidence is relevant if it has any tendency to make the existence of any

determinative fact more probable than it would be absent the evidence. See Van Metre, 150 F.3d

at 349; Fed. R. Evid. 401. As a result, “[t]he threshold for relevancy is relatively low.” United

States v. Powers, 59 F.3d 1460, 1465 (4th Cir. 1995). Evidence is necessary where it “is an

essential part of the crimes on trial or . . . furnishes part of the context of the crime.” McBride,

676 F.3d at 398. Generally, the relevance and necessity inquiries “embody overlapping concerns”

and “are often considered in tandem.” Id. at 397. As a general rule, where evidence is relevant, it

is necessary. Finally, “[e]vidence is reliable and should be submitted to the fact finder unless it is
         Case 8:19-cr-00228-PWG Document 19 Filed 07/08/19 Page 3 of 5



so preposterous that it could not be believed by a rational and properly instructed juror.” United

States v. Hornsby, 666 F.3d 296, 308 (4th Cir. 2012) (quotation marks omitted).

       As a preliminary matter, the Government would not be introducing the ownership

information or consciousness-of-guilt information to prove the defendant’s propensity for

criminality. Assuming the jury could conclude that the information constituted other improper

acts, the United States v. Queen, 132 F.3d 991 (4th Cir. 1997), factors militate in favor of admission

because the information is being introduced to show motive, opportunity, plan, knowledge, intent,

and absence of mistake.

       Ownership Information

       First, the ownership information is relevant. It furnishes evidence that the defendant

controlled the email account that was directly used as a facility of the money laundering

conspiracy. Therefore, the ownership information proves the defendant’s opportunity to use the

email account for illicit purposes and his knowledge of the complete contents of the email account,

including the emails involved in the criminal conspiracy.

       Second, the ownership information is also necessary. The inquiry into the necessity of

other act evidence often overlaps with the relevance inquiry. McBride, 676 F.3d at 397. As

discussed above, the ownership information relates directly to, and is probative of, the defendant’s

opportunity and knowledge. Huddleston v. United States, 485 U.S. 681, 685 (1988) (“[e]xtrinsic

acts evidence may be critical to the establishment of the truth as to a disputed issue, especially

when that issue involves the actor’s state of mind and the only means of ascertaining that mental

state is by drawing inferences from conduct.”). See also Queen, 132 F.3d at 996. The necessity

is further proven by the defendant’s presumptive defense (first spelled out in a post-arrest

statement) that the defendant’s friend had the password for the relevant email account and may

have sent some of the emails.
         Case 8:19-cr-00228-PWG Document 19 Filed 07/08/19 Page 4 of 5



       Third, the ownership information is reliable. It comes from an email search warrant on the

defendant’s account, and is corroborated by the defendant’s post-arrest admission that at least one

of the resumes from the email account is his. Accordingly, the ownership information is not in the

least “preposterous.” Hornsby, 666 F.3d at 308.

       Finally, Rule 403 does not bar introduction of the ownership information. As a general

rule, evidence otherwise admissible under Rule 404(b) is not barred by Rule 403 “where such

evidence did not involve conduct any more sensational or disturbing than the crimes with which

the defendant was charged.” United States v. Byers, 649 F.3d 197, 210 (4th Cir. 2011) (quotation

marks omitted). See also Siegel, 536 F.3d at 320 (“Because the evidence sought to be excluded

under Rule 403 is concededly probative, the balance under Rule 403 should be struck in favor of

admissibility, and evidence should be excluded only sparingly” (quoting United States v. Aramony,

88 F.3d 1369, 1378 (4th Cir. 1996)). Here, the ownership information is relatively benign,

consisting of resumes, school applications, and similar information. Finally, “[a]ny risk of such

prejudice [is] mitigated by a limiting instruction from the district court clarifying the issues for

which the jury could properly consider the evidence.” Byers, 649 F.3d at 210.

       Consciousness-of-Guilt Information

       First, the consciousness-of-guilt information is relevant. It furnishes evidence of the

defendant’s state of mind relating to the crimes, because it is probative of the defendant’s motive,

opportunity, plan, knowledge, intent, and absence of mistake when he received and sent emails

(including bank deposit receipts) as part of the money laundering conspiracy. In McBride, 676

F.3d at 397, the Fourth Circuit clarified that other act evidence is relevant where it is “sufficiently

related” to the charged crimes. “The more closely that the prior act is related to the charged

conduct in time, pattern, or state of mind, the greater the potential relevance of the prior act.” Id.

Here, the evidence the Government seeks to introduce occurred concurrent with the charged
         Case 8:19-cr-00228-PWG Document 19 Filed 07/08/19 Page 5 of 5



conduct, using the exact same email facility, and in certain instances (particularly with the tax

refund fraud) targeted U.S.-based victims while the defendant was overseas.

       Second, the consciousness-of-guilt information is also necessary. As discussed above, the

ownership information relates directly to, and is probative of, the defendant’s motive, opportunity,

plan, knowledge, intent, and absence of mistake.

       Third, the consciousness-of-guilt information is reliable. It comes from an email search

warrant on the defendant’s email account. Accordingly, the ownership information is not in the

least “preposterous.” Hornsby, 666 F.3d at 308.

      Finally, Rule 403 does not bar introduction of the consciousness-of-guilt information. Here,

the uncharged acts within the consciousness-of-guilt information is less sensational (or at least no

more sensational) than the charged crime involving a romance scam and other scams in which

large numbers of vulnerable victims were defrauded. As well, if the Court perceived any prejudice,

a limiting instruction could be issued to the jury.

                                            Conclusion

       For the reasons stated herein, the Court should permit introduction at trial of the ownership

information and consciousness-of-guilt information.



                                                  Respectfully submitted,

                                                  Robert K. Hur
                                                  United States Attorney

                                             By: /s/
                                                 Thomas P. Windom
                                                 Assistant United States Attorney
